                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

TYLER HALL                                                                     PLAINTIFF

V.                             CASE NO. 4:19CV00737 JM

C.R. BARD, INC. AND BARD
PERIPHERAL VASCULAR, INC.                                                   DEFENDANT

                                         ORDER

       On December 2, 2019, the Court issued an order advising counsel that his failure

to comply with Local Rule 83.5 within ten (10) days of the entry of the Order would

result in the dismissal of this case without prejudice. Plaintiff’s counsel has not

responded to the Order of the Court. Accordingly, Plaintiff’s complaint is dismissed

without prejudice. The Clerk is directed to close the case.

       IT IS SO ORDERED this 2nd day of January, 2020.



                                                     _______________________________
                                                    James M. Moody Jr.
                                                    UNITED STATES DISTRICT JUDGE
\
